Citation Nr: 1003876	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, status post parotidectomy, including as secondary 
to exposure to herbicides, previously claimed as cancer of 
the lymph nodes.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This matter was previously before the Board in April 2009, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate consideration.

In September 2009, the Veteran and his spouse testified at a 
personal hearing over which the undersigned Acting Veterans 
Law Judge presided while at the RO.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

With regard to the Veteran's claim for service connection for 
non-Hodgkin's lymphoma, status post parotidectomy, the 
Veteran contends that he was exposed to herbicides while 
serving in Korea during the Vietnam War Era.  Service 
personnel records indicate that the Veteran was assigned to 
the 3rd Battalion, 81st Artillery unit during his period of 
active service in Korea from May 1968 to June 1969.  During 
his September 2009 hearing, he described that he served as a 
mail officer wherein his duties included regular trips to 
Korea's demilitarized zone (DMZ) to deliver mail.  The Board 
notes that the Veteran's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) shows that his 
military occupational specialty was personnel specialist.

The Department of Defense has acknowledged that herbicides, 
such as Agent Orange, were used along Korea's DMZ from April 
1968 through July 1969 to defoliate the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The effected area was a strip of land 151 
miles long and up to 350 yards wide, from the fence to north 
of the civilian control line.  The Department of Defense has 
determined that selected ground combat units of the 2nd and 
7th Infantry divisions that served between April 1968 and 
July 1969 were presumptively exposed to herbicides during 
their service in Korea and are, therefore, eligible for the 
presumptive conditions that have been epidemiologically 
linked to herbicide exposure.

In its January 2006 rating decision, the RO acknowledged that 
the Veteran served in Korea during the qualifying period for 
the presumption, however, concluded that he had not service 
in one of the units that was eligible for the presumption.  
In this regard, the Board notes that while correspondence of 
the RO dated in October 2005, shows that it was indicated 
that the Veteran's unit was not one eligible for the 
presumption, it was also indicated that he should be 
contacted and asked to provide a detailed description of the 
exposure, to include the location, approximate date(s) and 
nature of the exposure.  He should have also been informed 
that he could provide additional proof of exposure, such as 
"buddy" statements.

It does not appear that the Veteran was re	quested to 
provide the identified information following the October 2005 
RO correspondence.  As the Veteran did satisfy the time 
requirement to become eligible for the herbicide related 
presumptions, it is conceivable that he could have been 
exposed to herbicides based on his duties while serving in 
Korea.  Because of this, it is imperative that additional 
research be conducted to investigate any potential herbicide 
exposure.

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam or along the 
DMZ of Korea.  Specifically, the M21-1MR provides that the 
following development should be performed:

(a)  Ask the Veteran for the approximate dates, location, and 
nature of the alleged exposure.

(b)  Furnish the Veteran's description of exposure to 
Compensation and Pension service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a review of the 
Department of Defense's inventory of herbicide operations to 
determine whether herbicides were used as alleged.

(c) If Compensation and Pension Service review does not 
confirm that herbicides were used as alleged, submit a 
request to The United States Joint Services Records Research 
Center (JSRRC) for verification of exposure to herbicides.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(l)&(n).

The evidentiary development procedures provided in VBA's 
Adjudication Procedure Manual, M21-1, are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by the M21-1).

In this case, in light of the Veteran's testimony that he 
would deliver mail to the DMZ during his period of active 
service in Korea, the Board concludes that the Veteran should 
be given another opportunity to describe his potential 
exposures to herbicides while in Korea.  The Veteran should, 
in particular, be asked to give detailed information about 
times that he was either deployed around the DMZ or drove 
into the area around the DMZ in his capacity in mail 
delivery.  He should also describe his role while in the DMZ, 
to include which other units, if any, were involved in his 
mail delivery.  Additionally, the Veteran should indicate 
where the unit to which he was assigned was located when not 
in the DMZ.

It appears that the RO did attempt to verify whether the 
Veteran had herbicide exposure, but these efforts appear to 
be insufficient to comply with the procedures contained in 
the Manual.  As such, the Board concludes that this matter 
must be remanded, and that the agency of original 
jurisdiction must comply with the procedures set forth in the 
VA Adjudication Manual.  Then, in light of all the evidence 
of record, the RO must readjudicate whether the Veteran was 
exposed to herbicides while serving in Korea, and thus, 
whether presumptive service connection is warranted for non-
Hodgkin's lymphoma, status post parotidectomy. 

With regard to the Veteran's claim for service connection for 
PTSD, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

A review of the record indicates that the Veteran has been 
diagnosed with PTSD.  In specifying the in-service stressors 
that resulted in his PTSD, the Veteran included an event in 
which a sergeant in his unit was killed during a flood in 
Korea.  The Veteran initially provided what he thought was 
the correct name of the fellow service member.  The RO could 
not verify the Veteran's stressor as reported.  However, 
during the pendency of this appeal, in November 2008, the 
Veteran provided a lay statement from a fellow service member 
which identifies an alternate name of the sergeant (J.W.) who 
was said to have been killed in a flood on the river banks of 
a village called Ha-sang-go-ne.  This was said to have taken 
place during a spring monsoon.  During his September 2009 
hearing, the Veteran clarified that this incident took place 
in the spring of 1968.  This additional information was 
provided directly to the Board, as such, the agency of 
original jurisdiction has not had the opportunity to attempt 
to verify the asserted stressor.  As such, on remand, the 
RO/AMC should provide the all additional information, along 
with a copy of the Veteran's service personnel file, to the 
JSRRC in an effort to verify his claimed stressor.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(l)&(n); including specifically 
asking the Veteran to describe in detail 
any time that he was either deployed 
around the DMZ or drove into the area 
around the DMZ in his capacity in mail 
delivery; asking him to describe his role 
while in the DMZ, to include which other 
units, if any, were involved in his mail 
delivery.  Additionally, the Veteran 
should indicate where the unit to which he 
was assigned was located when not in the 
DMZ.  The Veteran should also be informed 
that he could provide additional proof of 
exposure, in the form of "buddy" 
statements, photographs taken during 
service, or letters written during 
service.

The RO/AMC shall then furnish the 
Veteran's description of exposure to 
Compensation and Pension service via e-
mail at VAVBAWAS/CO/211/AgentOrange and 
request a review of the Department of 
Defense's inventory of herbicide 
operations to determine whether herbicides 
were used as alleged.

If Compensation and Pension Service review 
does not confirm that herbicides were used 
as alleged, submit a request to the JSRRC 
for verification of exposure to 
herbicides.

2.  The RO/AMC shall provide the Veteran 
with the information obtained and given an 
opportunity to respond.

3.  The RO/AMC should, once again, ask the 
Veteran to  specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Korea.  He should specify, to the extent 
possible, the location and date of each 
event identified (within a 60 day period), 
the unit to which he was assigned at the 
time, and the full names of other 
individuals participating, if known, in 
addition to any other identifying 
information which may be relevant.  The 
Veteran's response should be associated 
with his claims file.

3.  The RO/AMC shall then prepare a 
summary of all of the claimed stressors, 
to include the claimed death of Sergeant 
J.W., who was said to have been killed in 
a flood on the river banks of a village 
called Ha-sang-go-ne in the spring of 
1968.  The summary should include as much 
detail as possible regarding each alleged 
event.  The summary, together with a copy 
of the Veteran's service personnel 
records, and all other necessary 
documents,  should be sent to the JSRRC in 
an effort to verify his claimed stressors.

4.  If it is determined that the Veteran 
was exposed to stressors in service, the 
RO/AMC shall arrange for the Veteran to be 
scheduled for a VA psychiatric 
examination.  The entire claims file, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to the examination.

The verified stressor or stressors should 
be identified to the VA examiner, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the Veteran 
currently has PTSD as a result of his 
period of active service.

The examiner is to be requested to review 
the previous and current psychiatric 
findings to obtain a true picture of the 
nature of the Veteran's psychiatric 
disorder and provide diagnoses of all 
current psychiatric disorders found on 
examination, to include whether he has 
PTSD.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established was sufficient to produce 
PTSD; (2) whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established and found to be 
sufficient to produce PTSD by the 
examiner.

The report of examination should include a 
complete rationale for all opinions 
expressed. 

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


